Citation Nr: 0924444	
Decision Date: 06/30/09    Archive Date: 07/07/09

DOCKET NO.  06-38 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a compensable evaluation for sinusitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel



INTRODUCTION

The Veteran had active service from April 1963 to April 1967.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a June 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at a March 2009 
videoconference hearing before the undersigned Veterans Law 
Judge (VLJ) at the San Antonio, Texas, VA Benefits Office.  A 
hearing transcript is associated with the claims folder.  The 
Board notes that, at the hearing, the undersigned agreed to 
hold the record open an additional 60 days to allow the 
Veteran to submit additional treatment reports.  However, to 
date, no additional records have been received by VA, and 
thus, the claim is appropriate for appellate review.  


FINDINGS OF FACT

The Veteran's testimony, written statements, and medical 
records show that he has had at least several non-
incapacitating episodes of sinusitis per year, including 
symptoms such as facial pain, severe congestion, discharge, 
and crusting, raising a reasonable doubt as to whether his 
symptomatology meets the criteria for a compensable rating.


CONCLUSION OF LAW

Giving the benefit of the doubt to the Veteran, the criteria 
for a 10 percent evaluation for sinusitis have been met.  38 
U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 4.97, Diagnostic Code 6513 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2008).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In addition, the decision 
of the U.S. Court of Appeals for Veterans Claims, in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date.  

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.

The claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are relevant 
to establishing entitlement to increased compensation - e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores, at 
43-44.  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In this case, a letter was sent to the Veteran in March 2005, 
prior to the initial RO decision which is the subject of this 
appeal.  The letter informed him of what evidence was 
required to substantiate his claim, and of the Veteran's and 
VA's respective duties for obtaining evidence.  It described 
what the evidence should show, including how the claimed 
disability had worsened in severity.  Although no longer 
required, the Veteran was also asked to submit evidence 
and/or information in his possession to the RO.  

It is acknowledged that the VCAA letter sent to the Veteran 
in March 2005 does not appear to fully satisfy the 
requirements of either Dingess or Vasquez-Flores, in that it 
did not explain how VA determines disability ratings or 
effective dates, and it did not specify that the evidence 
should show how the disability affected the Veteran's 
employment and daily life, or provide the rating schedule 
that would be used to evaluate this particular Veteran's 
disability.  Therefore, to this extent, the duty to notify 
was not satisfied prior to the initial unfavorable decision 
on the claim by the RO.  Under such circumstances, VA's duty 
to notify may not be satisfied solely by various post-
decisional communications.  See Mayfield v. Nicholson, supra, 
444 F.3d at 1333.  

Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  Mayfield, supra; see also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, 
such as a in a Statement of the Case (SOC) or Supplemental 
SOC (SSOC), is sufficient to cure a timing defect).  
Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the 
claimant a meaningful opportunity to participate in the 
processing of the claim can prevent any such defect from 
being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 
1323-24 (Fed. Cir. 2007); Prickett, supra, 20 Vet. App. at 
376.

In this case, a letter was sent to the Veteran in March 2006 
describing how VA determines disability ratings and effective 
dates.  In addition, a May 2008 letter provided him with the 
diagnostic codes that would be used to evaluate his sinusitis 
and advised him that the Board would consider evidence 
showing how his disability affected his employment and daily 
life.  The claim was subsequently re-adjudicated in the 
September 2008 SSOC.  In addition, the June 2005 rating 
decision, November 2006 SOC, and September 2008 SSOC 
explained the basis for the RO's action, and the SOC and SSOC 
provided him with additional 60-day periods to submit more 
evidence.  Thus, the Board finds that the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist, including the requirements set 
forth by the Court in Dingess and Vasquez-Flores have been 
satisfied.

With regard to VA's duty to assist, VA obtained treatment 
records from the San Antonio VA Medical Center (VAMC) and 
South Bexar VA Outpatient Clinic, as well as the Veteran's 
private treating physicians, and the Veteran was afforded VA 
examinations in March 2005 and August 2008.

The Board finds that no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Rather, it appears further development would serve no useful 
purpose and would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the Veteran. See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

II.  Increased Rating Claim

A.  Applicable Law

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(Rating Schedule), which is based upon the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2008).  Individual disabilities are assigned separate 
diagnostic codes.  See 38 C.F.R. § 4.1 (2008).  In addition, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  Also, 38 C.F.R. § 4.10 provides that the basis of 
disability evaluations is the ability of the body as a whole 
to function under the ordinary conditions of daily life, 
including employment.  These requirements for the evaluation 
of the complete medical history of the claimant's condition 
operate to protect claimants against adverse decision based 
upon a single, incomplete, or inaccurate report, and to 
enable VA to make a more precise evaluation of the disability 
level and any changes in the condition.

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The Veteran in this case is assigned a non-compensable rating 
under Diagnostic Code (DC) 6513 for chronic maxillary 
sinusitis, found in the General Rating Formula for Sinusitis, 
DCs 6510 through 6514, under 38 C.F.R. § 4.97.  Under this 
diagnostic code, a non-compensable or zero percent rating is 
assigned where sinusitis is detected by X-ray only.  A 10 
evaluation is assigned where there are 1 or 2 incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 4 
to 6 weeks) antibiotic treatment, or 3 to 6 non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  A 30 
percent evaluation is assigned where there are 3 or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting 4 to 6 weeks) antibiotic treatment, or 
more than 6 non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  Finally, a 50 percent evaluation is assigned 
following radical surgery with chronic osteomyelitis, or when 
there is near constant sinusitis characterized by headaches, 
pain and tenderness of affected sinus, and purulent discharge 
or crusting after repeated surgeries.   

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Facts and Analysis

In this case, service connection was granted for sinusitis in 
a December 2003 rating decision with an effective date of 
August 23, 2002, the date VA received the Veteran's claim for 
benefits.  A non-compensable (0 percent) evaluation was 
assigned.  

In February 2005, the Veteran filed a claim for an increased 
rating, contending that he is entitled to a 30 percent 
evaluation based on the current severity of his sinusitis. 

The Board will begin by reviewing the medical evidence 
relating to the rating period on appeal to determine whether 
a compensable rating is warranted.  

Records from Dr. K.S., a private treating physician, indicate 
the Veteran complained of sinus congestion and pressure in 
the right maxilla for the previous
2 months in November 2004.  The doctor assessed sinusitis and 
prescribed 2 weeks of antibiotics.  

More than a month later, in December 2004, the Veteran 
continued to complain of sinus pressure, as well as a fever, 
chills, and a sore throat.  He also had crusting mucus.  Dr. 
K.S. assessed allergic rhinitis.  

In March 2005, the Veteran was afforded a VA examination.  He 
denied allergies, and stated that, since 1967, he had 
experienced difficulty breathing through his right nostril.  
He reported the right nostril was always stopped up, 
particularly in the morning.  At that time, he was not 
receiving any kind of treatment.  On physical examination, 
the examiner observed a deviated nasal septum with convexity 
to the right, with 80 percent occlusion of the right nostril 
due to deviation of the nasal septum.  Further, there was 
inflamed mucosa bilaterally.  X-rays of the sinuses revealed 
no abnormality.    

Records from another private physician, Dr. J.A., show that 
the Veteran sought follow-up treatment for sinus problems 
with the doctor in August 2005.  The Veteran reported 
moderate sinus congestion with yellow-green discharge.  Dr. 
J.A. assessed acute sinusitis, and prescribed 10 days of 
antibiotics.  

In October 2005, the Veteran continued to have sinus trouble, 
and Dr. J.A. again diagnosed acute sinusitis and prescribed 2 
weeks of antibiotics.  The Veteran again reported a sinus 
infection with discharge in November 2005, and Dr. J.A. 
prescribed a different type of antibiotic.  In December 2005, 
the doctor prescribed steroid medication for the Veteran's 
sinus condition.  

In March 2006, the Veteran reported sinus congestion at the 
South Bexar Outpatient Clinic.  He was very convinced that he 
did not have allergies.  On examination, his turbinates were 
erythematous bilaterally, and his air passages were very 
narrow.  The doctor assessed chronic sinus congestion that 
seemed to have some component of allergies.  The doctor 
prescribed an inhaler and ordered a CT of the sinuses.  
However, the claims file does not include any CT results.  

In September 2006, the Veteran sought treatment at the Audie 
L. Murphy Memorial (San Antonio) VAMC with complaints of 
morning crust in the right nostril that he had experienced 
for years.  No specific treatment was provided at that time.  

In December 2006, the Veteran told the VAMC that he had gone 
to his private physician in late November for a sinus 
infection as his right nostril was clogged, and that he was 
given antibiotics.  Currently, he had hiccups that would not 
go away. 

Later that month, the Veteran reported a long history of 
nasal airway obstruction, right greater than left, with 
intermittent fevers, face pressure, and crusts/green mucus 
every morning.  He also reported occasional headaches.  A CT 
scan of the sinus from May 2006 was reviewed, and appeared 
normal.  The doctor assessed a history of chronic sinusitis 
status post surgery 40 years ago, with current nasal airway 
obstruction and sinus symptoms.  Further, the doctor 
prescribed a 3-week course of antibiotics and nasal spray, 
and ordered a repeat CT scan of the sinuses.  The doctor 
suggested the Veteran might benefit from a septoplasty and 
turbinate reduction.  

In February 2007, the Veteran called the VAMC with complaints 
of nasal congestion, requesting a refill of the nasal spray 
previously prescribed.  

The Veteran underwent a revision septoplasty and inferior 
turbinoplasty in May 2007 to treat his nasal airway 
obstruction, right greater than left.  The treatment notes 
indicate a previous septoplasty in the 1950s.  During the 
procedure, a small septal perforation was noted just distal 
to the anterior deviation of the septum to the right.  
Following surgery, the Veteran recovered well, and was to 
take antibiotics and nasal spray.  

In June 2007, it was noted that the Veteran's septum still 
deviated slightly to the right but was improved compared to 
its pre-operative state.  It was noted that the success of 
the surgery had been limited by the discovery of the pre-
existing septal perforation.  

In September 2007, the Veteran stated he had not noticed much 
improvement in his breathing, and that he continued to 
breathe through his mouth.   A February 2008 VAMC note 
indicates that he continued to have sinus problems, but also 
noted that he was not using his nasal inhaler.  He took 
Claritin for allergies for one month but stated it did not 
help.  He reported ongoing nasal drainage.  The doctor 
assessed allergy symptoms and recommended the Veteran use his 
medication as directed.  

In May 2008, the Veteran was again diagnosed with allergic 
rhinitis. 

The Veteran was afforded another VA examination in August 
2008.  He reported rhinitis and some sinus problems 
intermittently.  He continued to have problems breathing 
through the right nostril.  On examination, there was no 
purulent discharge, pain, crusting, or rhinorrhea.  The 
Veteran stated that he had intermittent episodes of sinusitis 
but that none were incapacitating.  He denied 
hospitalizations, and the claims file did not contain any 
records that indicated how many times he had been seen that 
year for sinusitis.  The Veteran stated he had not taken any 
antibiotics recently for sinusitis.  Further, he said the 
condition did not affect his daily activities or occupational 
functioning.  The examiner assessed chronic intermittent 
sinusitis with no evidence of current disease.  

An October 2008 VAMC note indicates the Veteran continued to 
take nasal spray for dryness and congestion.  

In March 2009, the Veteran testified before the undersigned 
Judge at a video-conference hearing.  He testified that he 
had crust, drainage, and blood as well as pain on the right 
side of his face every morning.  He cleaned his nose twice a 
day, and used nasal spray on an almost daily basis.  He 
further stated he was receiving antibiotics from both the VA 
doctors and his family physician, although he did not want to 
go to the "hassle" of going to the VA hospital to get them, 
so he often just took over-the-counter medication.  
Specifically, the Veteran testified that he took aspirin 3 or 
4 days per week when he felt pain on the right side of his 
face, which generally lasted for 20 minutes in the afternoon.  
The last time he had taken antibiotics was in November 2008.  
He said his doctors told him there was no further surgical 
treatment for his sinuses, and that he would have to continue 
using nasal spray indefinitely.   

With consideration of the doctrine of resolving reasonable 
doubt in favor of the Veteran, the Board finds that the 
evidence of record more nearly reflects the rating criteria 
for a 10 percent evaluation.  

As stated above, a 10 percent evaluation is assigned where 
there are 3 to 6 non-incapacitating episodes per year 
characterized by headaches, pain, and purulent discharge or 
crusting.  Here, the Veteran stated in his VA Form 9 that he 
had headaches, pain and purulent discharge almost continually 
several times per year.  Further, he testified in March 2009 
that he woke up almost every morning with crusting and had 
right-side face pain 3 or 4 days per week, for which he took 
aspirin.  The Veteran is competent to give evidence about 
what he experienced; for example, he is competent to discuss 
his current pain and other experienced symptoms.  See, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994).  Similarly, the Court 
of Appeals for Veterans Claims has held that when a condition 
may be diagnosed by its unique and readily identifiable 
features, the presence of the disorder is not a determination 
"medical in nature" and is capable of lay observation.  
Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In the present case, the Veteran's sinusitis symptoms are 
found to be capable of lay observation, and thus his 
statements constitute competent evidence.  The Board further 
finds that his statements regarding the frequency and 
severity of his symptoms are credible.  His treatment records 
support his contention that he had sinus infections or severe 
congestion for which he was prescribed antibiotics at least 
several times per year.  The lack of observable symptoms 
during the two VA examinations does not establish that those 
symptoms were not present during the remainder of the year, 
and thus, the Board finds that the observed symptoms during 
those examinations do not discredit either the Veteran's 
statements regarding the frequency of his symptoms or the 
documented treatment at the VAMC and with Drs. K.S. and J.A.  

A 30 percent evaluation is not warranted, as the Veteran does 
not contend that he has more than 6 non-incapacitating 
episodes per year, nor does the medical documentation support 
such frequency or severity of symptoms.  

In addition to the foregoing, the Board has considered 
whether the Veteran's service-connected sinusitis warrants an 
increased rating on an extra-schedular basis.  The governing 
criteria for the award of an extra-schedular rating call for 
a finding that the case presents such an exceptional or 
unusual disability picture, with such related factors as 
marked inference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  In these instances, the RO 
is authorized to refer the case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, 
for assignment of an extra-schedular evaluation commensurate 
with average earning capacity impairment.  38 C.F.R. 
§ 3.321(b)(1). 

In this case, frequent hospitalization has not been shown.  
Further, the Veteran stated during the August 2008 VA 
examination that the condition had not interfered with his 
employment.  Moreover, the Court has held that, "if the 
criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
Thus, the evidence does not indicate that application of the 
regular schedular standards is rendered impracticable, and 
referral for consideration of an extra-schedular evaluation 
under 38 C.F.R. § 3.321 is not warranted.

In conclusion, the Board, resolving reasonable doubt in the 
Veteran's favor, finds that the overall record supports the 
award of an increased evaluation for sinusitis, as described 
above.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, supra.


ORDER

A 10 percent evaluation for sinusitis is granted, subject to 
governing criteria applicable to the payment of monetary 
benefits.



___________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


